 Case: 1:21-cv-00768 Document #: 16 Filed: 04/01/21 Page 1 of 1 PageID #:43




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MARSHALL WIND FARM, LLC,                            )
MARSHALL WIND 1, LLC, MARSHALL                      )
WIND 2, LLC, MARSHALL WIND 3, LLC                   )      Case No. 1:21-cv-768
MARSHALL WIND 4, LLC, MARSHALL                      )
WIND 5, LLC, AND MARSHALL WIND 6                    )      Judge John J. Tharp, Jr.
LLC                                                 )
                      Plaintiffs,                   )
                                                    )
      v.                                            )
                                                    )
SUZLON WIND ENERGY CORPORATION                      )
                                                    )
                                                    )
                             Defendant.             )


                                JUDGMENT ORDER

       This matter coming before the Court on Plaintiffs’ Motion for Default Judgement,

due notice being given, and the Court advised in the premises,

IT IS HEREBY ORDERED THAT:

       1. Plaintiffs’ Motion is GRANTED;

       2. Defendant Suzlon Wind Energy Corporation is in default; and

       3. Judgment is entered in favor of Plaintiffs and against Suzlon Wind Energy

           Corporation in the amount of $132,628.74, plus costs.

       4. Pursuant to 28 U.S.C. § 1961, Plaintiffs are granted post-judgment interest on

           the judgment.




 Date: April 1, 2021                                      John J. Tharp, Jr.
                                                          United States District Judge
